In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1496 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

JEAN C. LAWLER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
          No. 08‐CR‐197‐14‐JPS — J.P. Stadtmueller, Judge. 
                     ____________________ 

    ARGUED DECEMBER 16, 2015 — DECIDED MARCH 16, 2016 
                 ____________________ 

    Before MANION, KANNE, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Jean  Lawler  pleaded  guilty  to 
distributing  heroin  and  conspiring  to  possess  heroin  with 
the intent to distribute it. The district court found, by a pre‐
ponderance of the evidence, that Lawler sold the heroin that 
killed  one  of  the  conspiracy’s  customers.  On  that  basis,  in 
determining  Lawler’s  Guidelines‐recommended  sentence, 
the  court  followed  U.S.S.G.  § 2D1.1(a)(2),  which  applies  if 
“the  offense  of  conviction  establishes  that  death  …  resulted 
2                                                      No. 15‐1496 

from the use of the [heroin].” That was erroneous. Lawler’s 
“offense  of  conviction”—distributing  heroin  and  conspiring 
to  possess  heroin  with  the  intent  to  distribute  it—does  not 
“establish” that a death resulted. Therefore, we vacate Lawl‐
er’s sentence and remand. 
                         I. BACKGROUND 
     The facts of this case were fully described in United States 
v. Walker, 721 F.3d 828, 831–33 (7th Cir. 2013). Relevant here, 
Lawler was charged along with thirty other defendants in a 
single‐count  indictment  that  described  a  large‐scale  heroin‐
distribution  conspiracy  that  led  to  the  overdose  deaths  of 
five people. “Lawler was a low‐level member of the conspir‐
acy” who “purchased relatively small quantities of heroin … 
to resell to others and for personal use.” Id. at 831. 
     Lawler pleaded guilty to distributing heroin and conspir‐
ing to possess heroin with the intent to distribute it, in viola‐
tion of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 
846. The applicable statutory sentencing range is 10 years to 
life.  21  U.S.C.  § 841(b)(1)(A).  The  statutory  minimum  is  in‐
creased to 20 years if death results from the use of the hero‐
in.  Id.  The  Sentencing  Guidelines  also  recommend  a  longer 
sentence when death results, increasing the base offense lev‐
el if “the offense of conviction establishes” that death result‐
ed. U.S.S.G. § 2D1.1(a)(2). 
     Lawler’s  plea  agreement  stated  that  the  government 
would  argue  that  Lawler  was  subject  to  both  the  20‐year 
statutory minimum and the increased base offense level be‐
cause she sold the heroin that led to a particular death—that 
of  Jeffrey  Topczewski.  Lawler  disagreed  and  reserved  her 
right to contest those issues. At sentencing, the district court 
found, by a preponderance of the evidence, that Lawler sold 
the  heroin  that  killed  Topczewski,  so  it  applied  the  20‐year 
No. 15‐1496                                                          3 

statutory  minimum.  We  affirmed  because  the  court’s  find‐
ing—applying  a  preponderance‐of‐the‐evidence  standard—
was supported by sufficient evidence. See Walker, 721 F.3d at 
841–42.  The  Supreme  Court  vacated  Lawler’s  sentence  in 
light of Alleyne v. United States, 133 S. Ct. 2151 (2013), which 
held that any fact that increases the statutory minimum sen‐
tence  must  be  found  beyond  a  reasonable  doubt.  Lawler  v. 
United States, 134 S. Ct. 2287 (2014) (mem.). 
    On  remand,  the  government  conceded  that  the  20‐year 
statutory  minimum  did  not  apply  because  it  had  not  been 
proven beyond a reasonable doubt that Lawler sold the her‐
oin that killed Topczewski. But the government maintained 
that Lawler’s base offense level should be 38, under U.S.S.G. 
§ 2D1.1(a)(2).  The  district  court  agreed.  That  decision  had  a 
significant  consequence:  Lawler’s  Guidelines‐recommended 
range soared from 15–21 months to 168–210 months. In part 
due  to  her  substantial  assistance  to  the  government,  see  18 
U.S.C.  § 3553(e);  U.S.S.G.  § 5K1.1,  Lawler  was  sentenced  to 
98 months in prison. 
                           II. ANALYSIS 
    Lawler’s  argument  is  simple:  she  was  not  convicted  of 
causing  Topczewski’s  death,  so  § 2D1.1(a)(2)—which  by  its 
text  applies  only  when  the  “offense  of  conviction  establish‐
es” that death resulted—does not apply. We review the dis‐
trict court’s interpretation of the Guidelines de novo. United 
States v. Woolsey, 535 F.3d 540, 549 (7th Cir. 2008). 
    The  first  part  of  Lawler’s  argument—that  she  was  not 
convicted  of  causing  Topczewski’s  death—is  certainly  cor‐
rect.  It  is  true  that  Lawler’s  indictment  referenced 
Topczewski’s  death.  But  that  is  also  true  of  thirty  other  de‐
fendants  who  were  charged  in  a  single  count  describing  a 
large‐scale  conspiracy  that  resulted  in  five  deaths.  We  al‐
4                                                                   No. 15‐1496 

ready  held  that  the  combination  of  this  indictment  and  a 
plea of guilty (to distributing heroin and conspiring to pos‐
sess heroin with the intent to distribute it) did not prove that 
any particular defendant was responsible for any  particular 
death.  Walker,  721  F.3d  at  836–38;  see  also  id.  at  841–42  (dis‐
cussing  the  evidence  connecting  Lawler  to  Topczewski’s 
death, rather than drawing conclusions from the indictment 
and  guilty  plea).  The  government  conceded  that  it  did  not 
prove  beyond  a  reasonable  doubt  that  Lawler  caused 
Topczewski’s death, and Lawler explicitly disputed that fact 
in her plea agreement.1 So the death is not part of her convic‐
tion.  See  Burrage  v.  United  States,  134  S.  Ct.  881,  887  (2014) 
(“Because  the  ‘death  results’  enhancement  increased  the 
minimum  and  maximum  sentences  to  which  Burrage  was 
exposed, it is an element that must be submitted to the jury 
and found beyond a reasonable doubt.”). 
    The  next  question  is whether § 2D1.1(a)(2)  applies when 
death is not inherent in the conviction but the district  court 
finds, by a preponderance of the evidence, that death result‐
ed.  Lawler  says  no,  relying  on  the  provision’s  text.  Im‐
portantly, numerous Guidelines provisions turn on the actu‐



                                                 
      1  This  distinguishes  Lawler  from  defendants  who  pleaded guilty to 

drug crimes that resulted in death. See, e.g., United States v. Johnson, 706 
F.3d  728,  729  (6th  Cir.  2013)  (“Johnson  agreed  to  plead  guilty  to  Count 
One of the Indictment charging him with distribution of heroin resulting 
in death.”); Vigneron v. United States, No. 03‐C‐3575, 2003 U.S. Dist. LEXIS 
20852,  at  *8  (N.D.  Ill.  Nov.  19,  2003)  (rejecting  an  argument  similar  to 
Lawler’s because the court “did not determine by a preponderance of the 
evidence  that  petitioner’s  distribution  of  drugs  resulted  in  a  death—
petitioner pled to this fact”). 
No. 15‐1496                                                                       5 

al  consequences  of  the  defendant’s  “offense.”2  In  contrast, 
§ 2D1.1(a)(2) looks only to what is “establishe[d]” by the de‐
fendant’s “offense of conviction.”3  
     The  Guidelines  make  clear  that  “offense  of  conviction” 
and  “offense”  have  different  meanings.  Specifically,  § 1B1.1 
n.1  defines  “offense”  to  mean  “offense  of  conviction”  plus 
“all  relevant  conduct.”  And  “relevant  conduct”  means  “all 
acts and omissions … that occurred during the commission 
of  the  offense  of  conviction,  in  preparation  for  that  offense, 
or in the course of attempting to avoid detection or respon‐
sibility  for  that  offense[.]”  § 1B1.3(a).  Together  these  provi‐
sions show that: (1) “offense of conviction” does not include 
                                                 
     2  See,  e.g.,  U.S.S.G.  § 2A2.1  cmt.  n.2  (where  the  “offense  created  a 

substantial  risk  of  death  …  to  more  than  one  person”);  § 2B1.1(b)(15) 
(where the “offense involved … the conscious or reckless risk of death”); 
§ 2B5.3(b)(6)  (same);  § 2B3.2  cmt.  n.7  (where  the  “offense  involved  the 
threat of death … to numerous victims”); § 2B5.3 cmt. n.5(D) (where the 
“offense  resulted  in  death”);  § 2K1.4  (a)(1)–(2)  (where  the  “offense  … 
created  a  substantial  risk  of  death”);  § 2K1.4(c)  (where  “death  resulted, 
or  the  offense  was  intended  to  cause  death”);  § 2L1.1(b)(6)  (where  “the 
offense involved intentionally or recklessly creating a substantial risk of 
death”); § 2N1.1 cmt. n.1 (where the “offense posed a substantial risk of 
death  …  to  numerous  victims”);  § 2P1.3(a)(1)  (where  the  “offense  was 
committed  under  circumstances  creating  a  substantial  risk  of  death”); 
§ 2Q1.2(b)(2)  (where  the  “offense  resulted  in  a  substantial  likelihood  of 
death”); § 2Q1.3(b)(2) (same); § 2Q1.6(a)(3) (where the “offense involved 
reckless  disregard  to  the  risk  that  another  person  would  be  placed  in 
danger of death”). 
     3 A 1989 amendment changed § 2D1.1(a)(2)’s base offense level from 

“38, for an offense that results in death” to “38, if … the offense of conviction 
establishes  that  death  …  resulted…”  (emphasis  added).  Also,  subsection 
(a)(2)’s language is repeated in subsections (a)(1), (a)(3), and (a)(4). So the 
differences  between  § 2D1.1(a)(2)  and  the  numerous  provisions  of  the 
Guidelines listed in footnote 2 appear to be intentional, not inadvertent. 
6                                                          No. 15‐1496 

“relevant  conduct”;  and  (2)  “offense  of  conviction”  is  nar‐
rower than “offense.” See United States v. Rebmann, 321 F.3d 
540, 543–44 (6th Cir. 2003) (reaching this conclusion after tex‐
tual  analysis);  United  States  v.  Pressler,  256  F.3d  144,  157  n.7 
(3d  Cir.  2001)  (same);  see  also  United  States  v.  Blackwell,  323 
F.3d 1256, 1260 (10th Cir. 2003) (same, in the context of a dif‐
ferent  Guideline  provision).  The  district  court  appears  to 
have agreed, stating that the “offense of conviction includes 
only  what  [Lawler]  was  convicted  of,  conspiracy  to  possess 
with  intent  to  distribute  one  kilogram  or  more  of  heroin” 
and that “a reasonable person could say  the offense of con‐
viction does not involve the death enhancement.” 
    The  district  court  went  on,  however,  to  state  that 
§ 2D1.1(a)(2) “is an enhancement for relevant conduct and not 
an element of the offense” (emphasis added). That was erro‐
neous.  The  text  states  that  the  “offense  of  conviction”—
which, as we just discussed, does not include “relevant con‐
duct”—must  “establis[h]”  that  death  occurred.  That’s  the 
case  only  when  death  is  an  element  of  the  crime  that  is  ad‐
mitted  by  the  defendant  or  proven  beyond  a  reasonable 
doubt. This conclusion, based on the text, is the one reached 
by the circuit courts that have squarely addressed the issue. 
See Rebmann, 321 F.3d at 543–44 (“[A] careful reading of the 
express  language  of  § 2D1.1(a),  along  with  other  provisions 
and  explanations  contained  in  the  Guidelines  Manual,  con‐
vinces  us  that  the  death‐resulting  sentencing  enhancement 
set  forth  in  that  provision  is  not  based  on  relevant  offense 
conduct  to  be  determined  by  a  preponderance  of  the  evi‐
dence, but rather is tied expressly to the substantive offense 
of conviction under the statute. As a result …, the death re‐
sulting  enhancement  applies  only  when  the  elemental  facts 
supporting  the  ‘offense  of  conviction’  establish  beyond  a 
No. 15‐1496                                                                         7 

reasonable doubt that death resulted from the use of the con‐
trolled substance.”); Pressler, 256 F.3d at 157 n.7; United States 
v. Greenough, 669 F.3d 567, 573–75 (5th Cir. 2012).4 
    The  government  urges  that  even  after  Alleyne  a  district 
court  can  consider  “relevant  conduct,”  found  by  a  prepon‐
derance  of  the  evidence,  when  selecting  a  sentence  within 
the permissible statutory range. That’s true but irrelevant to 
the issue at hand, which is simply the correct interpretation 
of § 2D1.1(a)(2). Nothing we say today prevents a sentencing 
court,  when  determining  a  defendant’s  ultimate  sentence, 
from  considering  the  fact  that  death  resulted.  See  18  U.S.C. 
§ 3553(a)(1) (directing courts to consider “the nature and cir‐
cumstances of the offense”); 18 U.S.C. § 3553(a)(5) (directing 
courts  to  consider  the  Sentencing  Commission’s  policy 
statements); U.S.S.G. § 5K2.1 (policy statement advising that 
“[i]f  death  resulted,  the  court  may  increase  the  sentence 
above the authorized guideline range”). 

                                                 
      4 The Greenough court wrote that some circuits had “sentenced indi‐

viduals  in  a  manner  that  would  imply”  a  different  interpretation  of 
§ 2D1.1(a)(2).  669  F.3d  at  574  (citing  United  States  v.  Shah,  453  F.3d  520 
(D.C. Cir. 2006); United States v. Rodriguez, 279 F.3d 947 (11th Cir. 2002); 
United States v. Deeks, 303 F. App’x 507 (9th Cir. 2008)). Even that meas‐
ured statement was too strong. Shah and Rodriguez involved defendants 
who pleaded guilty to causing death. Shah, 453 F.3d at 522; Rodriguez, 279 
F.3d  at  951–52.  (Shah  unsuccessfully  sought  to  withdraw  his  plea  and 
Rodriguez made the legal argument that § 2D1.1(a)(2) should not apply 
because  the  death  might  have  been  avoided  if  bystanders  had  inter‐
vened.)  And  the  unpublished  Deeks  opinion  never  discusses  whether 
§ 2D1.1(a)(2)  requires  death  to  be  an  element  inherent  in  the  crime,  nor 
did the defendant raise that argument—he merely challenged the factual 
finding that death resulted. In short, these opinions are not on point and 
we  are  not  aware  of  a  reasoned  opinion  from  another  circuit  court  that 
conflicts with our holding. 
8                                                    No. 15‐1496 

    Lawler’s  textual  arguments  are  strong  and  the  govern‐
ment’s responses are not. We join the Third, Fifth, and Sixth 
Circuits  in  holding  that  § 2D1.1(a)(2)  applies  only  when  a 
resulting death (or serious bodily injury) was an element of 
the  crime  of  conviction,  proven  beyond  a  reasonable  doubt 
or admitted by the defendant. Not so in Lawler’s case. 
                       III. CONCLUSION 
    We  VACATE  Lawler’s  sentence  and  REMAND  for  further 
proceedings consistent with this opinion.